UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1167


In Re:   MITCHELL GATEWOOD,

                Petitioner.




     On Petition for Writ of Mandamus.        (3:08-cv-00182-RJC)


Submitted:   September 29, 2010             Decided:   November 16, 2010


Before NIEMEYER, GREGORY, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mitchell Gatewood, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mitchell Gatewood petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2010) motion.                  He seeks an order

from this court directing the district court to act.                   Our review

of the district court’s docket reveals that, on September 13,

2010, the     district    court    entered    an   order     denying    relief   on

Gatewood’s    § 2255     motion.     Accordingly,      because    the    district

court has recently decided Gatewood’s case, we deny the mandamus

petition as moot.        We grant leave to proceed in forma pauperis.

We   dispense   with     oral   argument     because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                       2